Citation Nr: 0300180	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  01-05 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Whether new and material evidence has been received to 
reopen the claim for service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from September 1971 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained 
all relevant evidence necessary for the equitable 
disposition of the veteran's appeal. 

2.  The RO initially denied service connection for 
schizophrenia in a September 1972 rating decision.  The 
Board confirmed that denial in a June 1974 decision.  

3.  Subsequent rating actions in April 1996, May 1996, and 
June 1996 found no new and material evidence to reopen the 
claim.  The veteran failed to initiate an appeal of any of 
these decisions.  

4.  Evidence received since the June 1996 rating decision 
is new, bears directly and substantially on the matter at 
issue, and is so significant that it must be considered 
with all the evidence of record in order to fairly 
adjudicate the claim.  


CONCLUSIONS OF LAW

1.  The June 1996 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2002).

2.  New and material evidence has been received since the 
June 1996 rating decision.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, 
enhance VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expand on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2002)).  In addition, VA 
promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to address 
the issue currently on appeal.  That is, the RO explained 
the basis for its decision and provided the applicable law 
and regulations to the veteran and his representative in 
the December 2000 rating decision, May 2001 statement of 
the case, and January 2002 supplemental statement of the 
case.  In addition, the Board finds that the evidence of 
record is sufficient to adjudicate the specific question 
before the Board.  Finally, the veteran has had the 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Analysis

Review of the claims folder reveals that the RO denied the 
veteran's claim for service connection for schizophrenia 
in a September 1972 rating decision.  In a June 1974 
decision on appeal, the Board confirmed the RO's decision.  
Therefore, the Board's June 1974 decision, which subsumes 
the prior RO decision, is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1104 
(2002).

Thereafter, in rating decisions dated in April 1996, May 
1996, and June 1996, the RO found no new and material 
evidence to reopen the claim for service connection for 
schizophrenia.  Although the RO notified the veteran of 
each denial by letter sent to his address of record, the 
veteran failed to initiate an appeal of any of these 
decisions.  There is no indication that the letters were 
returned as undeliverable or otherwise not received by the 
veteran.  Therefore, these RO decisions are final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.   

However, if new and material evidence is presented or 
secured with respect to a claim that has been disallowed, 
VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 
F.3d 1356, 1362 (Fed. Cir. 1998) (overruling the test set 
forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
which stated that "new" evidence was "material" if it 
raised a reasonable possibility that, when viewed in the 
context of all the evidence, the outcome of the claim 
would change).      

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); but see Duran v. Brown, 7 Vet. App. 216, 220 
(1994) ("Justus does not require the Secretary to consider 
the patently incredible to be credible").

The Board notes that, in its January 2002 supplemental 
statement of the case, the RO indicated that there was new 
and material evidence, reopened the claim, but denied the 
claim on the merits.  However, the Board has jurisdiction 
consider a claim previously denied by the Board only if 
new and material evidence has been presented.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As a 
jurisdictional matter, the question of whether new and 
material evidence had been submitted must be adjudicated 
before addressing the merits. Id.  Accordingly, the Board 
must initially determine whether there is new and material 
evidence.  

Evidence of record at the time of the June 1996 rating 
decision consists of service medical records, records of 
multiple VA hospitalizations from 1972 to 1996, private 
medical records dated prior to the veteran's service, a 
private medical statement dated after service, and 
numerous statements and correspondence from the veteran 
and his family members and friends.  The June 1974 Board 
decision found that the veteran's psychiatric disorder 
existed prior to service and was not aggravated therein, 
that there was no evidence of an acquired psychiatric 
disorder in service, and no evidence of etiologic 
relationship between the schizophrenia shown after 
discharge and his period of service.  The June 1996 rating 
decision found no new and material evidence to reopen the 
claim.

Evidence received since the June 1996 rating decision 
consists of statements from the veteran and acquaintances, 
a VA medical record, and a statement dated in April 2001 
from C. House, M.D.  The Board finds that the statement 
from Dr. House is new and material.  Specifically, the 
physician links the veteran's current psychiatric 
condition to his military service based on review of 
service medical records.  This statement is new, bears 
directly on the matter at issue, and is so significant 
that it requires consideration with all the evidence of 
record in order to fairly adjudicate the veteran's appeal.  
38 C.F.R. § 3.156(a).  Because there is new and material 
evidence, the claim is reopened.  38 U.S.C.A. § 5108.              

Although the Board has reopened the veteran's claim for 
service connection for schizophrenia, it is undertaking 
additional development on the issues pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 
C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing your response to the notice, the Board will 
prepare a separate decision addressing the issue.



ORDER

As new and material evidence has been received, the claim 
for service connection for schizophrenia is reopened.  To 
that extent only, the appeal is allowed.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

